Citation Nr: 1731770	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflex disease (GERD). 

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served in the United States Navy from November 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, jurisdiction has been transferred to the RO in New Orleans, Louisiana.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2015 and October 2016.  In April 2015, the Board denied service connection for GERD, a bilateral knee disability, a bilateral arm disability, and a right hip disability.  The Board also remanded the issues of a psychiatric disability and a low back disability to the Agency of Original Jurisdiction (AOJ) for further development.  

In July 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), and vacated the Board decision with respect to the denial of service connection for GERD.  Accordingly, the issue was then remanded to the Board.  Following the JMPR, the Board remanded the issue of GERD to the AOJ for additional development in October 2016.  

The issue of a low back disability was on appeal before the Board but that issue was granted service connection in a June 2017 rating decision.  Specifically, the RO granted service connection for degenerative disc disease, left and right lower extremity radiculopathy, femoral nerve paralysis, and left and right lower extremity, sciatic nerve paralysis.  Thus, the issue of a low back disability is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the issue of GERD, in the October 2016 remand, the Board directed the RO to obtain the Veteran's treatment records from the New Orleans VAMC from 1977 to the present, the San Antonio VAMC from August 2005 to March 2008, and the Oakland VAMC from 1978 to the present.  Then the Board directed the RO to readjudicate the claim in light of all the evidence of record and if service connection for GERD remains denied, the RO was supposed to issue a supplemental statement of the case and afford the Veteran and his representative an appropriate amount of time to respond.  Subsequently, VA was unable to obtain the records from the New Orleans VAMC from 1977 through 1989 and a determination was made that those records do not exist.  On the other hand, the RO was able obtain the Veteran's records from 1989 to the present and those files were added to the Veteran's claims file.  Unfortunately, the record reflects that the RO was able to complete the Board's evidence gathering directives but never readjudicated the Veteran's claim of GERD.  

As to the issue of a psychiatric disability, the Board instructed the RO to schedule the Veteran for a VA examination to address the nature and etiology for any psychiatric disability that he may have after his additional VA treatment records were added to the claims file.  After a review of the record, it appears that the examination was conducted before the updated claims file was available for the examiner's review.  

The actions discussed above were necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).
Moreover, the Board finds that the VA psychiatric examination that the Veteran was provided in August 2015 was inadequate for several reasons.  First of all, the examiner did not have the Veteran's complete medical history in front of her so she was not able to make a fully informed opinion regarding the Veteran's psychiatric conditions.  In addition, the examiner did not provide a well-reasoned and thoughtful analysis as to the Veteran's current diagnosis or the prior diagnoses the Veteran had received since he left the military.  The examiner simply stated that she concurred with the last examiner's opinion concerning service connection and that the results of the examination indicated that no mental health disorders were currently present apart from substance use disorders.  Therefore, the Board finds this examination inadequate and that a remand is necessary to obtain a more complete medical opinion as to the nature and etiology of the Veteran's psychiatric disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Furthermore, the Board acknowledges that during the course of this appeal the Veteran has been granted service connection for five separate disorders related to his back condition and the previous psychiatric examinations did not consider if any psychiatric conditions may be caused or aggravated by a service-connected disability.  This in itself is further justification for an additional examination in order to ensure that the record is complete and that the Veteran is afforded every possible consideration when deciding this claim.  See Barr, supra; Bloom, supra.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from June 20, 2017 to the present

2.  Review the Veteran's claims file and readjudicate the claim for GERD.  The RO should undertake any additional actions it deems necessary to decide this claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

3.  Schedule the Veteran for a VA examination regarding his psychiatric disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a current diagnosis for a psychiatric disability?  

(B).  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation as to why the condition is no longer present.

 (C).  Is it as least as likely as not (50 percent or greater probability) that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service?

(D).  As to each current psychiatric disorder, is it at least as likely as not that (50 percent or greater probability) the psychiatric disability manifested in or is otherwise related to the Veteran's military service?

(E).  Is it as least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disabilities are caused or aggravated (i.e., permanently worsened) by any of his service-connected disabilities?  

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


